Exhibit 10.47

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”), is made by and between Oxford Immunotec
USA, Inc., with a business address of 700 Nickerson Road, Suite 200,
Marlborough, MA 01752 (the “Company”) and Richard A. Wenstrup (the “Employee” or
“you” or “your”) on the day on which the Company has executed the Agreement
below.

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement with an effective date of July 24, 2017 (the “Employment Agreement”),
which included provisions relating to severance payable to the Employee upon
termination of employment under certain circumstances;

 

WHEREAS, the Company and Employee have discussed Employee’s resignation and a
change to the Employment Agreement effective upon such resignation and now wish
to memorialize their mutual agreement with regard to such retirement.

 

NOW, THEREFORE, in light of the foregoing, the provisions set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and agreed, the parties agree as follows.

 

1.

Employment Status; Final Payments; Benefits Information:

 

(a)     Termination Date: Your separation from the Company shall be effective
March 8, 2019 (the “Termination Date”). As of the Termination Date, your salary
will cease, and any entitlement you have or might have under a Company-provided
benefit plan, program or practice will be terminated, except as required by
federal or state law or as otherwise described below.

 

(b)     Health Benefits: If you elect continued health insurance coverage under
and in accordance with the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), under the same plans available to active Company employees, and
under the same rules, restrictions and regulations applicable thereto, you will
be responsible for any and all payments for the elected period of continued
health insurance coverage under COBRA. You will receive additional COBRA
information under separate cover.

 

(c)     Receipt of final payments: You hereby acknowledge that on your
Termination Date you will have received payment for all wages earned but unpaid,
your bonus based on 2018 performance and all vacation time accrued but unused as
of the Termination Date. You further acknowledge that as of the Termination
Date, the Employment Agreement shall be terminated and no longer be in force or
effect, except for those provisions which by its terms survive termination, and
that this Agreement shall govern the terms of your relationship with the Company
following the Termination Date. Effective with the Termination Date, the Company
shall have no further obligations in relation to any office space leased by you
in connection with your employment with the Company.

 

(d)     Equity Matters: All vesting of options shall cease as of the Termination
Date in accordance with the stock option and restricted share unit agreements
between you and the Company (the “Stock Option Agreements”). If you have vested
options, they must be exercised within the time periods defined in your Stock
Option Agreement(s). Further information about your options is available through
Global Shares.

 

 

--------------------------------------------------------------------------------

 

 

2.           Consideration: In exchange for, and in consideration of, your
execution of this Agreement, including, without limitation, the release
provisions in Sections 4, 5 and 6 the Company will provide you with “Separation
Pay” equivalent to 10.5 months (45.5 weeks) of your current Base Salary, for a
total of $350,000.11 less applicable taxes. Payments will be made to you
according to the regular company payroll schedule beginning immediately after
the Effective Date of this Agreement (defined below). The Company is not
obligated to provide you any of the Separation Pay outlined in this paragraph
before the Effective Date of this Agreement. If the Company does not make one or
more payments of Separation Pay on a regular payroll date because this Agreement
has not yet become effective, the Company shall make all such withheld payments
by the first payroll date after the Agreement becomes effective.

 

3.           Taxes: Except as noted herein, all payments set forth in this
Agreement shall be subject to all applicable federal, state and/or local
withholding and/or payroll taxes, and the Company may withhold from any amounts
payable to you (including any amounts payable pursuant to this Agreement) in
order to comply with such withholding obligations. You acknowledge and agree
that you are responsible to pay any applicable taxes on the consideration
received hereunder. You acknowledge that you are not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
benefits set forth herein. The parties intend for the terms of this Agreement to
be paid in such a manner to be compliant with Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”), or, as applicable, to be
exempt from Code Section 409A. Notwithstanding the foregoing, the Company makes
no representations or guarantees with respect to the taxation of any of the
payments or benefits set forth herein, including taxation pursuant to Code
Section 409A.

 

4.           Release: In exchange for the amounts described in Section 2, which
are in addition to anything of value to which you are entitled to receive, and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, you and your representatives, agents, estate, heirs, successors
and assigns, absolutely and unconditionally hereby release, remise, discharge,
indemnify and hold harmless the Company Releasees (defined to include the
Company and/or any of its parents, subsidiaries, divisions, or affiliates,
predecessors, successors or assigns, and its and their respective current and/or
former partners, directors, shareholders/stockholders, officers, managers,
supervisors, employees, attorneys, insurers, re-insurers, representatives,
and/or agents, all both individually and in their official capacities), from any
and all actions or causes of action, suits, claims, complaints, contracts,
liabilities, agreements, promises, torts, debts, damages, controversies,
judgments, rights and demands, whether existing or contingent, known or unknown,
suspected or unsuspected, which arise out of your employment with, change in
employment status with, and/or separation of employment from, the Company. This
release is intended by you to be an all-encompassing general release which shall
fully and completely release any claims, whether specifically enumerated herein
or not, that you may have or have had against the Company Releasees arising from
conduct occurring up to and through the date of this Agreement, including, but
not limited to, any claims arising from any federal, state or local law,
regulation or constitution dealing with employment, employment benefits or
employment discrimination including but not limited to such laws or regulations
concerning discrimination on the basis of race, color, creed, religion, age,
sex, sex harassment, sexual orientation, national origin, ancestry, genetic
information, handicap or disability, veteran status, any military service or
application for military service, gender identity and expression, or any other
category protected under federal or state law; any contract, whether oral or
written, express or implied, including without limitation, any letter offering
employment and any stock option agreement(s); any tort; any claim for equity or
other benefits; or any other statutory and/or common law claim. This release
includes, without limiting the generality of the foregoing, all claims, demands
or actions under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Americans with Disabilities
Act of 1990, 42 U.S.C. §§ 12101-13, the Employment Retirement Income Security
Act of 1974, 29 U.S.C. § 1001 et seq., the Massachusetts Fair Employment
Practices Act, M.G.L. c. 151B, the Family and Medical Leave Act, 29 U.S.C. §§
2601; the Fair Credit Reporting Act, 15 U.S.C. §1681; the Massachusetts Civil
Rights Act, M.G.L. c. 12 §§ 11H and 11I; the Massachusetts Equal Rights Act,
M.G.L. c. 93, and c. 149, § 1; the Massachusetts Wage Act, M.G.L. c. 149 § 148,
and the Massachusetts Privacy Act, M.G.L. c. 214, §1B; all as amended; any other
federal, state or local statute or regulation, and the common law of any state,
including without limitation, all claims for infliction of emotional distress,
slander, libel or defamation of character; all claims asserting any
whistleblower, retaliation or public policy violation; and all claims for
reinstatement, back pay, front pay, vacation pay, compensatory or punitive
damages, severance pay, attorneys’ fees, or costs. You specifically understand
that this general release of claims includes, without limitation, a release of
claims for alleged wages due, overtime or other compensation or payment
including any claim for treble damages, waiting time penalties, attorneys’ fees
and costs pursuant to any state and federal wage and hour law, including to the
extent applicable, the Massachusetts Wage Act and State Overtime Law M.G.L. c.
149, §§148, 150 et seq. and M.G.L. c. 151, §1A et seq. Provided, however, that
nothing herein shall prevent or restrict you from instituting any action or
proceeding to enforce the terms of this Agreement and provided further, that
nothing herein shall prevent or restrict you from instituting any action or
proceeding against the Company for acts, incidents, occurrences, or inactions
occurring after the execution of this Agreement.

 

You not only release and discharge the Company Releasees from any and all claims
as stated above that you could make on your own behalf or on behalf of others,
but also those claims that might be made by any other person or organization on
your behalf, and you specifically waive any right to recover any damage awards
as a member of any class in a case in which any claim(s) against the Company
Releasees are made involving any matters.

 

You represent that you have not filed or asserted any cause of action, claim,
charge or other action or proceeding against the Company or any Company
Releasees as of the Termination Date.

 

 

--------------------------------------------------------------------------------

 

 

You represent and warrant to the Company that no portion of any claim, demand,
cause of action, or other matter released by you herein, nor any portion of any
recovery or settlement to which you might be entitled herein, has been assigned
or transferred to any other person or entity, either directly or by way of
subrogation or operation of law.

 

You acknowledge that you have been granted by the Company all requested paid
and/or unpaid leave to which you may have been entitled. You represent that you
are not aware of any facts that would support a claim by you against the Company
for any violation of the Family and Medical Leave Act. You further acknowledge
that you have been properly paid for all time worked and are unaware of any
facts that would support a claim by you against any of the Company for any claim
of unpaid overtime or any other violation of the Fair Labor Standards Act or the
Massachusetts Wage Act. 

 

5.           Waiver of Rights and Claims Under the Age Discrimination in
Employment Act of 1967: Since you are 40 years of age or older, you have been
informed that you have or might have specific rights and/or claims under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621, et seq. (“ADEA”) and
more specifically the Older Workers Benefit Protection Act, 29 U.S.C. § 626, et
seq., and you agree that:

 

(a)     In consideration for the amounts described in Section 2, which you are
not otherwise entitled to receive, you specifically waive such rights and/or
claims under the ADEA to the extent that such rights and/or claims arose prior
to or on the date this Agreement was executed;

 

(b)     You understand that rights or claims under the ADEA which may arise
after the date this Agreement is executed are not waived by you;

 

(c)     You acknowledge that you have been advised of your right to consult with
your counsel of choice prior to executing this Agreement and you have not been
subject to any undue or improper influence interfering with the exercise of your
free will in deciding whether to consult with counsel;

 

(d)     You have carefully read and fully understand all of the provisions of
this Agreement, you knowingly and voluntarily agree to all of the terms set
forth in this Agreement, and you acknowledge that in entering into this
Agreement, you are not relying on any representation, promise or inducement made
by the Company or its attorneys with the exception of those promises contained
in this document; and

 

(e)     When the Company presented you with this Agreement, you were informed
that you have at least 21 days to review this Agreement and consider its terms
before signing it.

 

(f)     The 21-day review period will not be affected or extended by any
revisions, whether material or immaterial, that might be made to this Agreement.

 

(g)     Per Section 12 herein, you may revoke this Agreement during the seven
(7) day period following your execution of the Agreement, and the Agreement
shall not be effective or enforceable until this period has passed without your
revocation.

 

 

--------------------------------------------------------------------------------

 

 

6.           Accord and Satisfaction: The payments set forth in Sections 1 and 2
shall be complete and unconditional payment, settlement, accord and/or
satisfaction with respect to all obligations and liabilities of the Company
Releasees to you and with respect to all claims, causes of action and damages
that could be asserted by you against the Company Releasees or by the Company
Releasees against you regarding your employment with, change in employment
status, and/or termination of employment from, the Company, including, without
limitation, all claims for back wages, salary, vacation pay, sick pay, draws,
incentive pay, bonuses, stock and stock options, equity, commissions, separation
pay, any and all other forms of compensation or benefits, attorney's fees, or
other costs or sums.

 

7.           Company Files, Documents and Other Property: By the close of
business on the Termination Date, you will return to the Company all Company
property and materials in your possession, including but not limited to, cell
phone, personal computers, laptops, iPAD, MiFI, intangible information stored on
diskettes, software programs and data compiled with the use of those programs,
software passwords or codes, tangible copies of trade secrets and confidential
information, credit cards, telephone charge cards, manuals, building keys and
passes, names and addresses of all Company customers and potential customers,
customer lists, customer contacts, sales information, memoranda, sales
brochures, marketing materials, press clippings, business or marketing plans,
reports, projections, and any and all other information or property previously
or currently held or used by you that is or was related to your employment with
the Company, including any such items located in your office in Utah (“Company
Property”). You agree that if you discover any other Company Property in your
possession after the Termination Date, you will immediately return such
materials to the Company. You represent that you will, after providing Company
Property to Company, permanently delete and expunge all Company information,
including Company proprietary information without retaining any copy or
reproduction in any form.

 

8.           No Liability or Wrongdoing: Nothing in this Agreement, nor any of
its terms and provisions, nor any of the negotiations or proceedings connected
with it, constitutes, will be construed to constitute, will be offered in
evidence as, received in evidence as and/or deemed to be evidence of an
admission of liability or wrongdoing by any and/or all of the Company Releasees,
and any such liability or wrongdoing is hereby expressly denied by each of the
Company Releasees.

 

9.           Future Conduct:

 

(a)          Confidentiality, Inventions Assignment, Non-Compete and
Non-Solicitation Agreement: You confirm and reaffirm the existence and continued
validity of the Confidentiality, Inventions Assignment, Non-Compete and
Non-Solicitation Agreement (the “Non-Disclosure Agreement”) between you and the
Company, which is incorporated herein by reference (a copy of which is enclosed
herewith.)

 

(b)           Indemnification; Remedies: To the extent permitted by law, each
party agrees to indemnify and hold the other party harmless from and against any
and all loss, cost, damage, or expense, including, but not limited to,
reasonable attorneys’ fees, incurred by the indemnified party arising out of any
action at law or equity, or any other proceeding, to enforce any of the terms,
covenants or conditions of the Agreement or due to a breach of this Agreement by
the indemnifying party.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Non-disparagement: Except pursuant to a court order or as otherwise
compelled by law, each party agrees that it will not directly or indirectly make
or ratify any statement, public or private, oral or written, to any person that
disparages, either professionally or personally, the other party or Company
Releasee or that is derogatory or untruthful in any material respect about the
other party or any Company Releasee.

 

(d)          Confidentiality of this Agreement: Each party shall maintain
confidentiality concerning this Agreement, including the substance, terms,
existence and/or any discussions or negotiations relating to this Agreement.
Each party agrees that it will not disclose these matters to anyone, in words or
in substance, except: (a) to their respective attorneys, financial advisors,
and, in the case of Dr. Wenstrup, immediate family members, provided that they
first agree to keep all such matters confidential; (b) to any taxing authority
in connection with any requirement to provide information thereto; and (c) to
the extent required or allowed by law or to the extent necessary to enforce
rights under this Agreement; provided however that if a party anticipates or is
required to make disclosure pursuant to this subparagraph (c), each party shall
provide notice to the other, in accordance with the notice provisions of this
Agreement, at least ten (10) days prior to such disclosure whenever possible,
and where not possible, with as much advance notice as possible.

 

Nothing in this Agreement shall prohibit or bar you from providing truthful
testimony in any legal proceeding or in filing a complaint, or participating,
cooperating, or communicating with any governmental agency or representative
(including without limitation the Equal Employment Opportunity Commission
(“EEOC”), any state or local fair employment practices agency, or the National
Labor Relations Board (“NLRB”)), or from making any truthful disclosure
required, authorized or permitted under law; provided however, that you
acknowledge and agree that in providing such testimony, or making such
disclosures, or filing, cooperating, participating, or communicating as provided
herein, the consideration provided to you in this Agreement shall be the sole
relief provided to you for any claims that are released by you herein, and you
will not be entitled to recover, and agree to waive, any monetary benefits or
recovery against the Company in connection with any such testimony, disclosure,
filing, or other such communication you offer/provide, without regard to who
brought such action.

 

10.          Representations and Governing Law:

 

(a)      This Agreement sets forth the complete and sole agreement between the
parties and supersedes any and all other agreements or understandings, whether
oral or written, except for the Non-Disclosure Agreement and the Stock Option
Agreement, which shall remain in full force and effect in accordance with their
terms. This Agreement may not be changed, amended, modified, altered or
rescinded except upon the express written consent of both you and an authorized
Company officer. Any waiver of any provision of this Agreement shall not
constitute a waiver of any other provision of this Agreement unless expressly so
indicated otherwise. Provided, however, if your full and general release of the
Company and Company Releasees as outlined in Section 4 herein is found invalid,
illegal, and/or unenforceable, you agree to provide the Company and Company
Releasees a full and general release that is not invalid, illegal, and/or
unenforceable, without payment of additional consideration. The language of all
parts of this Agreement shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against any of the parties.

 

 

--------------------------------------------------------------------------------

 

 

(b)      This Agreement shall be deemed to be made and entered into in the
Commonwealth of Massachusetts. This Agreement and any claims arising out of this
Agreement (or any other claims arising out of the relationship between the
parties) shall be governed by and construed in accordance with the laws of
Massachusetts and shall in all respects be interpreted, enforced and governed
under the internal and domestic laws of such State, without giving effect to the
principles of conflicts of laws of such State. Any claims or legal actions by
one party against the other shall be commenced and maintained in any state or
federal court located in such State, and you hereby submit to the jurisdiction
and venue of any such court.

 

(c)      You shall not assign this Agreement. The Company may assign this
Agreement. The benefits of this Agreement shall inure to the successors and
assigns of the Company.

 

(d)      Except as otherwise specifically provided by this Agreement, if one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear. Furthermore, this Agreement is intended to be severable. Should any
portion, term or provision of this Separation Agreement be declared or
determined by any court or arbitrator to be illegal, invalid or unenforceable,
the validity of the remaining portions, terms and provisions, and the
application of such portion, term or provision in circumstances other than those
as to which it is so declared illegal or unenforceable, shall not be affected
thereby, and the illegal, invalid or unenforceable portion, term or provision
shall be valid and enforceable to the fullest extent permitted by applicable
law. Provided however, that in the event the Release provision of this Agreement
is found to be invalid, illegal, and/or unenforceable, you agree to provide the
Company and Company Releasees with a full and General Release that is not
invalid, illegal and/or unenforceable, without payment of additional
consideration. The language of all parts of this Agreement shall be construed as
a whole, according to its fair meaning, and not strictly for or against either
party.

 

11.          Notice. Any notice under this Agreement shall be sent to you at
7750 Tall Oaks Drive, Park City, UT 84098 and to the Company, as follows:

 

Elizabeth M. Keiley

Senior Vice President, General Counsel

Oxford Immunotec USA, Inc.

700 Nickerson Road, Suite 200

Marlborough, MA 01752

 

This is an important legal document, accordingly, the Company advises you to
consult with an attorney prior to executing this Agreement. In signing this
Agreement, you give assurance that you have had a full and reasonable
opportunity to consider its terms; that you have read and understood all of
those terms; and that your acceptance of this Agreement is freely and
voluntarily given.

 

12.          Effective Date: You may revoke this Agreement during the period of
seven (7) days following its execution by you and this Agreement shall not
become effective or enforceable, and no payments will be made pursuant to
Section 2, until the revocation period has expired (the “Effective Date”). The
first payment made pursuant to Section 2 shall be made on or about March 29,
2019 and in accordance with the Company's regular payroll cycle thereafter. To
revoke this Agreement, you must deliver a letter stating that you are revoking
the Agreement to Elizabeth M. Keiley, SVP, General Counsel, Oxford Immunotec
USA, Inc., 700 Nickerson Road, Marlborough, MA 01752 and such letter must be
delivered before the close of business on the seventh day following your
signature.

 

 

 

13.          Compliance with Terms. Failure to insist on compliance with any
term, covenant or condition contained in this Agreement shall not be deemed a
waiver of that term, covenant or condition, nor shall any waiver or
relinquishment of any right or power contained in this Agreement at any one time
or more times be deemed a waiver or relinquishment of any right or power at any
other time or times.

 

 

--------------------------------------------------------------------------------

 

 

If this Agreement correctly states the understanding and agreement we have
reached please indicate your acceptance by signing below where indicated no
later than twenty one (21) days after you receive it. If this Agreement is not
returned by such date, it shall be deemed to have expired.

 

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS

A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

 

I, Richard Wenstrup, REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I
FULLY UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY RELEASEES WITH
THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

 

ACCEPTED: AGREED:         /s/: Richard Wenstrup    OXFORD IMMUNOTEC USA, INC.  
  Richard Wenstrup             By: /s/: Peter Wrighton-Smith   Date: 3 March
2019   Its: Chief Executive Officer         Date : 8 March 2019  

 

 

--------------------------------------------------------------------------------

 

 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

 

 

I, Richard Wenstrup, acknowledge that I was informed and understand that I have
21 days within which to consider the attached Agreement, have been advised of my
right to consult with an attorney regarding such Agreement and have considered
carefully every provision of the Agreement, and that after having engaged in
those actions, I prefer to enter into the Agreement prior to the expiration of
the 21-day period.

 

 

 

Dated: 3 March 2019         /s/: Richard Wenstrup   Richard Wenstrup  

 